Citation Nr: 1035903	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  07-04 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for pancreatitis, 
currently rated as noncompensable.

2.  Entitlement to service connection for diabetes mellitus, type 
II, to include as secondary to service-connected pancreatitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to November 
1974.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of October 2005 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a Board Videoconference hearing in June 2010.  A 
transcript of this proceeding has been associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

With regard to the increased rating claim for the service-
connected pancreatitis, the Veteran testified at the 
videoconference hearing of June 2010 that he has a pancreatitis 
attack every six months.  He further testified that his most 
recent pancreatitis attack was just six months prior to the 
hearing, that it lasted 20 minutes, and that he did not seek 
treatment for it.  

The Veteran was afforded a VA examination in September 2009.  At 
that time, the examiner noted that the Veteran had an episode of 
acute pancreatitis in 1974 while in service.  It was noted the 
Veteran was currently stable and that he had no attacks of severe 
abdominal pain in the past year.  The examiner also noted that 
there was no evidence of pancreatic insufficiency between attacks 
and that there were good remissions.  He stated the Veteran 
denied any current symptoms and that he had been asymptomatic for 
several years.  The examiner noted a diagnosis of pancreatitis, 
current symptoms.  

However, VA outpatient treatment records show that in July 2004 
the Veteran was seen with complaints of right upper quadrant 
pain.  Records from September 2004 note that an ultrasound had 
been ordered to evaluate the pancreas, liver and gall bladder.  
In July 2005, the Veteran was seen with complaints of abdominal 
pain lasting a year.  He reported symptoms of near constant pain 
especially with eating and sitting associated with watery stools 
approximately 30 minutes after eating and sometimes associated 
with nausea.  A physical examination was benign.  

During an August 2005 VA examination the Veteran reported he 
suffered from abdominal pain located at the stomach to sides and 
back which occurred constantly.  He also reported that he had 
diarrhea, nausea and vomiting.  The description of the symptoms 
was reportedly chronic nausea and diarrhea with occasional 
vomiting.  The Veteran indicated that he was being treated with 
aspirin and required continuous treatment to control this 
condition.  The examiner noted that the pancreatitis had 
resolved; and it did not cause significant anemia or 
malnutrition.  

In May 2006, the Veteran was seen for complaints of left 
abdominal pain.  Physical examination revealed no bulges or 
masses.  The physician noted that there was no indication of a 
hernia but that an ultrasound was to be obtained.  

The Board notes that the September 2009 examiner noted in his 
examination report that he had reviewed the claim file.  Despite 
this notation, the Board cannot be entirely sure that a thorough 
review of the file was conducted as the examiner did not note any 
of the abdominal complaints noted from 2004 to 2006.  Indeed, the 
examiner instead noted that the Veteran had been symptom free for 
years.  It is not clear from the record whether any of the above 
noted symptomatology is related to a pancreatitis attack but none 
of these complaints of symptoms were noted by the examiner in the 
examination report.  Considering the Veteran's statements that he 
suffers from a pancreatic attack every six months, the Board 
finds that another opinion which specifically takes into 
consideration the above noted symptomatology and treatment is 
needed.  The examiner should, to the best of his or her ability, 
state whether any of the above noted symptomatology is related to 
the service-connected pancreatitis.  

Furthermore, VA treatment records show that abdominal ultrasounds 
were ordered twice, in September 2004 and May 2006.  A review of 
the record is negative for any abdominal ultrasound results.  
Moreover, while treatment records contain notations of the 
Veteran not showing up for MRIs (magnetic resonance imaging 
scans) and electrocardiograms, there are no notations of him not 
showing up for an ultrasound.  Therefore, on remand, the RO 
should request any records of abdominal ultrasounds conducted in 
September 2004 and May 2006.

In regard to the claim for service connection for diabetes 
mellitus, type II, the Board finds that a new medical opinion is 
needed prior to deciding the claim.

The Veteran alleges that his diabetes mellitus is related to his 
service-connected pancreatitis.  Applicable law states that 
except as provided in 38 C.F.R. § 3.300(c), disability which is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected.  38 C.F.R. § 3.310.  This 
includes any increase in disability (aggravation).  The Court has 
also held that service connection can be granted for disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment resulting 
from the service-connected disease or injury.  Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).  When aggravation of a veteran's 
non- service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Allen, 
supra.  

In August 2005, a VA examiner opined that it was less likely than 
not that pancreatitis was the cause of diabetes.  No rationale 
for the opinion was provided.  In a November 2005 letter, Dr. 
M.V.C., a VA physician, stated that diabetes mellitus could 
indeed be secondary to the underlying chronic pancreatitis.  In 
October 2005, a VA physician stated that she was unable to find 
evidence of chronic pancreatitis and that the Veteran had 
multiple comorbidities which contributed to diabetes mellitus 
including alcohol abuse.  In October 2009, a VA examiner provided 
an addendum wherein he stated that "the only reason why the 
pancreas would cause diabetes would be alcohol pancreatitis 
failure to produce any Insulin, however, this is not the reason 
given in his claim file.  It is also of note that the 
pancreatitis was not mentioned in his claim file and his only 
cause for his pancreatitis is alcoholism.  His family background 
indicates his father has diabetes mellitus.  Therefore my opinion 
is, his diabetes mellitus is hereditary from his father and not 
from his alcoholic pancreatitis since the reason for the insulin 
therapy is because of his failure to take his oral medication."  

The medical opinions noted above are inadequate to properly 
decide the claim.  With regard to the August 2005 and November 
2005 opinions, the physicians failed to provide a rationale for 
the opinions rendered.  Instead, bare conclusory statements were 
provided.  Therefore, the Board finds the opinions to be 
inadequate.  See Miller v. West, 11 Vet. App. 345, 348 (1998); 
Bloom v. West, 12 Vet. App. 185 (1999).  

With regard to the October 2009 opinion, the Board finds that the 
opinion is contradictory and therefore unreliable.  The October 
2009 opinion states that the only reason the pancreas would cause 
diabetes would be alcohol pancreatitis failure to produce 
alcohol.  He then goes on to note that pancreatitis was not noted 
in the claim file and his only cause for pancreatitis is 
alcoholism.  Finally, he states that the Veteran's alcoholic 
pancreatitis is not the cause of his diabetes mellitus.  The 
Board finds that the examiner's opinion is contradictory and 
unclear.  While he states that the only way pancreatitis would 
cause diabetes is if it is alcoholic pancreatitis, he then states 
the claim file does not show pancreatitis, then notes that the 
only cause for his pancreatitis is alcoholism.  Moreover, the 
examiner stated that the Veteran's diabetes was hereditary but 
then appears to state the cause of the diabetes is the failure to 
take oral medication.  Therefore, the Board finds that the 
October 2009 opinion is contradictory in nature and unreliable to 
properly decide the claim.  Finally, the Board notes that 
secondary service connection can be established if the service-
connected disability caused or aggravated the claimed disability.  
The October 2009 examiner did not provide an opinion as to 
aggravation.  Accordingly, a new opinion is needed.
Finally, during the June 2010 hearing the Veteran testified that 
he had been in receipt of Social Security disability benefits 
since 2007.  However, neither the decision nor medical records 
underlying this application and award are on file.  These records 
should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and obtain any 
administrative decisions and all medical 
records used in adjudicating the Veteran's 
award of Social Security disability 
benefits beginning in approximately 2007.  
Once obtained, all documents must be 
permanently associated with the claims 
folder.  If these records are 
unobtainable, a negative reply must be 
noted in writing and associated with the 
claims folder.

2.  Obtain any records of abdominal 
ultrasounds conducted in September 2004 
and May 2006 for the Veteran.  If the 
records are unavailable it should so be 
stated on the record and the reason for 
the unavailability should be noted.

3.  After the above request has been 
completed, the Veteran should be afforded 
a VA examination to determine the current 
level of severity of his service-connected 
pancreatitis.  The examiner should conduct 
all of the appropriate testing.  The 
examiner should note the complaints of 
abdominal pain reported in July and 
September of 2004, August 2005 and May 
2006 VA treatment records and, to the 
extent possible, state whether any of the 
symptomatology noted was associated with 
the service-connected pancreatitis.  The 
examiner is also advised that the Veteran 
has reported he has a pancreatitis attack 
every six months.  All symptomatology 
reported should be noted in the 
examination report.  The claim file must 
be made available to the examiner.  A 
complete rationale for any opinion 
rendered must be provided.

4.  Obtain a VA medical opinion regarding 
the etiology of the diabetes mellitus, 
type II, from a different examiner than 
the October 2009 examiner.  The examiner 
should state whether it is at least as 
likely as not that the service-connected 
pancreatitis caused or aggravated the 
currently diagnosed diabetes mellitus, 
type II.  If the examiner determined that 
the service-connected pancreatitis 
aggravated the diabetes mellitus, to the 
extent possible, the examiner should state 
the degree of aggravation.  The claim file 
must be made available to the examiner for 
their review.  A complete rationale for 
any opinion rendered must be provided.

5.  If the benefits sought on appeal are 
not granted, the RO should issue a 
supplemental statement of the case and 
provide the Veteran and his representative 
an opportunity to respond.  Thereafter, 
the claim should be forwarded to the Board 
for appropriate appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


